Per Curiam.  Upon review of the briefs in this case, we find that both the appellant’s and appellee’s abstracts flagrantly violate Ark. R. Sup. Ct. and Ct. App. 9(d). The appellant failed to include in his abstract the pleadings and the judgment from which he appeals. The appellee’s supplemental abstract is not an impartial condensation of the records, as the appellee consistently underscores portions of the testimony, a practice prohibited by Rule 9. Furthermore, the appellee’s supplemental abstract does not correct the deficiencies discovered in the appellant’s abstract.  While we could affirm the decision under Rule 9(e)(2), we find that action to be unduly harsh as the appellant has a sufficient abstract to show there may be merit in his position. Therefore, pursuant to Rule 9(e)(2), we will give the appellant’s attorney twenty (20) days from today, November 5, 1986, to reprint the brief, at the attorney’s expense, to conform to the requirements of Rule 9. The appellee will be granted fifteen (15) additional days from the date the appellant’s brief is filed in which to file a revised brief. Because the reprinting of the appellee’s brief is caused at least in part by his own attorney’s violation of Rule 9(d), the appellee’s attorney will be responsible for the expense of reprinting the appellee’s brief, except to the extent it is revised due to changes in the appellant’s brief — those expenses shall be paid for by the appellant’s attorney. The appellee will be required to file a detailed statement of costs so that the Court may determine the relevant expenses to be paid by each attorney.